On November 9, 1938, there were submitted to the electors of school district number 7 of the township of Dearborn, Wayne county, Michigan — a graded school district — two propositions; one, to bond the district for $182,600 for four school additions; the other, to increase the constitutional tax limitation from 1.5 per cent. to 1.802 per cent. of the assessed valuation of the school district for the period from 1939 to 1943, inclusive. The proposition to increase the tax limitation was submitted to the voters by virtue of Const. 1908, art. 10, § 21, as added in 1932, which provides:
"The total amount of taxes assessed against property for all purposes in any one year shall not exceed one and one-half per cent. of the assessed valuation of said property, except taxes levied for the payment of interest and principal on obligations heretofore incurred, which sums shall be separately assessed in all cases: Provided, That this limitation may be increased for a period of not to exceed five years at any one time, to not more than a total of five per cent. of the assessed valuation, by a two-thirds vote of the electors of any assessing district, or when provided for by the charter of a municipal corporation:Provided further, That this limitation shall not apply to taxes levied in the year 1932."
On the question of increasing the tax limitation, all registered school electors were permitted to vote under 2 Comp. Laws 1929, § 7410 (Stat. Ann. § 15.428) which provides:
"In all school elections every citizen of the United States of the age of twenty-one years, male or female, who owns property which is assessed for school taxes in the district, or who is the parent or legal guardian of any child of school age included in the school census of said district, and who has resided in said district three months next preceding said election, shall be a qualified voter. On the question of voting school *Page 653 
taxes, every citizen of the United States of the age of twenty-one years, male or female, who owns property which is assessed for school taxes in the district, and who has resided in the district as above stated, shall be a qualified voter: Provided, That the purchaser of land upon a land contract, who actually pays the taxes upon such land and resides thereon, may vote upon all questions; and where a husband and wife own property jointly and the same is assessed for school taxes in the school district, each may, if otherwise qualified, vote upon all questions including the question of raising money."
On the proposition to issue the bonds, only electors who owned property assessed for school taxes in the district were permitted to vote, in accordance with the provisions of 2 Comp. Laws 1929, § 7410. Both propositions carried in the election by the requisite majority, but thereafter defendant, president of the board of education of the district, refused to execute the bonds, giving as his reasons therefor, the following:
1. All electors who could have qualified under Const. 1908, art. 3, § 1, as amended in 1932, should have been permitted to vote on the tax limitation proposition.
2. That if the right to vote upon the said tax limitation was controlled by statutory rather than constitutional provisions, the voting thereon should have been restricted to electors qualified to vote on taxes, under 2 Comp. Laws 1929, § 7410.
3. That the right to vote upon tax limitation should have been restricted to those electors qualified to vote on questions involving the direct expenditure of public money as provided by Const. 1908, art. 3, § 4, as amended in 1932, which provides:
"Whenever any question is submitted to a vote of the electors which involves the direct expenditure of *Page 654 
public money or the issue of bonds, only such persons having the qualifications of electors who have property assessed for taxes in any part of the district or territory to be affected by the result of such election or the lawful husbands or wives of such persons shall be entitled to vote thereon."
4. That electors who could have qualified under the provisions of Const. 1908, art. 3, §§ 1, 4, as amended in 1932, should have been permitted to vote upon the bonding proposition.
5. That husbands or wives not qualified to vote school taxes under 2 Comp. Laws 1929, § 7410, but qualified under Const. 1908, art. 3, § 4, as amended in 1932, should have been permitted to vote on the bonding proposition.
On defendant's refusal to certify the bonds, plaintiff board of education filed a petition for a writ of mandamus to require such certification and issuance of the bonds. Defendant's answer consists of the same grounds as stated in his refusal to comply with the request of the board.
Const. 1908, art. 3, § 1, as amended in 1932, provides for the qualifications of electors generally under the Constitution as follows:
"In all elections every inhabitant of this State being a citizen of the United States; * * * shall be an elector and entitled to vote; but no one shall be an elector and entitled to vote at any election, unless he or she shall be above the age of twenty-one years and has resided in this State six months, and in the city or township in which he or she offers to vote twenty days next preceding such election: * * * Andprovided further, That there shall be no denial of the elective franchise at any election on account of sex."
Qualifications of voters in school district elections are not required to be the same as those of electors under the Constitution. School districts are regarded *Page 655 
as municipal corporations, and qualifications for school district electors, as fixed by the legislature, differ from the qualifications for general electors as set forth in the Constitution. Belles v. Burr, 76 Mich. 1; Menton v. Cook,147 Mich. 540.
Const. 1908, art. 10, § 21, as added in 1932, provides that the 15-mill limitation may be increased "by a two-thirds vote of the electors of any assessing district." When this section was adopted as a constitutional amendment in 1932, the electors of the assessing district in question were school electors, as defined in 2 Comp. Laws 1929, § 7410. For many years prior to the adoption of Const. 1908, art. 10, § 21, in 1932, the qualifications of school electors as provided in statute had been different from those of constitutional electors as defined in Const. 1908, art. 3, § 1 as amended in 1932. It could not be said that the adoption of Const. 1908, art. 10, § 21, in 1932, either changed the legislative definition of a school elector, or enlarged the restrictions, limiting such electors to those who were either taxpayers of the district or parents or guardians of children of school age. The use of the term "electors of any assessing district" in Const. 1908, art. 10, § 21, as added in 1932, is persuasive that, with regard to a school district, it refers to school electors as defined by the legislature. Such electors were therefore duly qualified to vote upon an increase of a tax limitation in such school district; and all others not having such qualifications, such as those who were only possessed of the qualifications of electors under the general provisions of Const. 1908, art. 3, § 1, as amended in 1932, were excluded from voting upon such proposition.
Const. 1908, art. 3, § 4, as amended in 1932, involves only the qualifications of electors to vote on questions *Page 656 
on the direct expenditure of public money or the issuance of bonds. It does not apply to the proposition of merely increasing the tax limitation, and therefore does not govern the qualification of electors voting on such a proposition. Const. 1908, art. 10, § 21, as added in 1932, provides that the tax limitation of 15 mills may be increased by a two-thirds vote of the electors of any assessing district. In this provision there is no other pertinent restriction upon the qualification of electors voting upon tax limitation and no such restriction is to be found elsewhere in the Constitution. There is therefore no inhibition in Const. 1908, art. 3, § 4, as amended in 1932, preventing the school electors of the district in question from voting upon the proposition to increase the tax limitation.
With regard to the electors voting upon the issuance of bonds, both Const. 1908, art. 3, § 4, as amended in 1932, and 2 Comp. Laws 1929, § 7410, require somewhat similar qualifications of property ownership. These provisions, however, are slightly different. The Constitution provides that such electors be property owners. It further provides that the husbands and wives of such owners shall likewise be entitled to vote on these propositions. The statute defining school electors provides that those entitled to vote upon all questions, including the question of raising money, shall be citizens residing in the school district, owning property assessed for school taxes therein. In the case of property jointly owned by husband and wife which is so assessed, both may vote on such questions, provided they are otherwise qualified. In addition, a purchaser of property on land contract, who actually pays the taxes on such land and resides thereon, may vote upon all such questions. *Page 657 
With these differences in mind as to the qualifications of property-owning electors to vote on issuance of bonds, we may proceed to a determination of whether the electors in the instant case were qualified. If voting on school bonds is limited to electors owning property assessed for taxes, as defined in the Constitution, the school electors in the instant case were not qualified to vote. If school electors having property assessed in their names for school taxation were entitled to vote on the bond issue in question, the election was valid.
We are constrained to hold that the electors owning property assessed for taxation entitled to vote upon both issues, as defined in Const. 1908, art. 3, § 4, as amended in 1932, refers to the class of electors defined in section 1 of the same article of the Constitution; that the term "in all elections" as used in Const. 1908, art. 3, § 1, as amended in 1932, refers to elections provided for by virtue of the Constitution, and is inapplicable to school district elections. Such elections are not the "elections" referred to in, and within the purview and contemplation of, the Constitution. Menton v. Cook, supra.
We are, therefore, of the opinion that 2 Comp. Laws 1929, § 7410, governs the qualifications of electors voting on tax limitation and bond issues in school districts; and from the foregoing it is our determination that the school electors voting on the proposition of an increase of the tax limitation in the instant case were properly qualified; and that the school electors having the necessary qualifications of property ownership, under the statute, who voted upon the proposition of the issuance of bonds, were likewise qualified so to do.
The writ of mandamus should be granted. No costs allowed as a public question is involved. *Page 658